Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification Objections
2.	 The abstract of the disclosure is objected to because it contains implied language “this application provides a communication method, apparatus, and system”.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language for an abstract of the disclosure. The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
3.	The title of the invention is not descriptive and lacks specificity.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
4.	Claims 2-5, 8-11, and 14-17 are objected to because of the following informalities:  
“A transmission direction that is of a sub-time unit in a time unit" in claim 2 (line 1-2), claim 3 (line 1-2), claim 4 (line 1-2), and claim 5 (line 1-2) should be replaced with - - the transmission direction that is of the sub-time unit in the time unit - - to be consistent with the first citation of “a transmission direction that is of a sub-time unit in a time unit” in claim 1 (line 3-4).
“A transmission direction that is of the sub-time unit" in claim 2 (line 3), claim 3 (line 3), claim 4 (line 3), and claim 5 (line 3) should be replaced with - - the transmission direction that is of the sub-time unit - - to be consistent with the first citation of “a transmission direction that is of the sub-time unit” in claim 1 (line 4-5).
“An aggregation time unit" in claim 2 (lines 4-5 and 9), claim 3 (lines 4-5 and 7), claim 4 (lines 4-5 and 7), and claim 5 (lines 4-5 and 7) should be replaced with - - the aggregation time unit - - to be consistent with the first citation of “an aggregation time unit” in claim 1 (line 6).
Claim 2 (line 7), claim 3 (line 9), claim 8 (line 4), claim 9 (line 6), claim 14 (line 7), and claim 15 (line 9) recite “the same” and it should be - - same - -, as “the same” lacks antecedent basis.
“An aggregation time unit" in claim 8 (line 6), claim 9 (line 4), claim 10 (line 4), and claim 11 (line 4) should be replaced with - - the aggregation time unit - - to be consistent with the first citation of “an aggregation time unit” in claim 7 (line 7-8).
“A transmission direction that is of a sub-time unit in a time unit" in claim 14 (line 2), claim 15 (line 2), claim 16 (line 2), and claim 17 (line 2) should be replaced with - - the transmission direction that is of the sub-time unit in the time unit - - to be consistent with the first citation of “a transmission direction that is of a sub-time unit in a time unit” in claim 13 (line 4-5).
“A transmission direction that is of the sub-time unit" in claim 14 (line 3), claim 15 (line 3), claim 16 (line 3), and claim 17 (line 3) should be replaced with - - the transmission direction that is of the sub-time unit - - to be consistent with the first citation of “a transmission direction that is of the sub-time unit” in claim 13 (line 5-6).
“An aggregation time unit" in claim 14 (lines 4-5 and 9), claim 15 (lines 4-5 and 7), claim 16 (lines 4-5 and 7), and claim 17 (lines 4-5 and 7) should be replaced with - - the aggregation time unit - - to be consistent with the first citation of “an aggregation time unit” in claim 13 (line 7).

Claim Interpretation
5.	Regarding claims 7-12, claim limitations “obtaining module” and “aggregation time unit determining module” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use generic placeholders limitations “obtaining module” and “aggregation time unit determining module” coupled with functional language “configured to” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholders are not preceded by a structural modifier, respectively. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 7-12 have been interpreted to cover the corresponding structures described in the specification that achieve the claimed function, also described in the specification, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structures described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: a processor, memory, and communication interface, where the processor executes computer executable instructions stored in the memory, to perform operations in communication methods (see FIGS. 10 and 14, Specification, para 216). The claimed function achieved by the structure is also described in the specification (see FIGS. 5 and 14, Specification, para 216).
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
6. 	The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1, 6-7, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Chatterjee ‘365 (US 2019/0149365, “Chatterjee ‘365”; Chatterjee ‘365 was filed on January 11, 2019, claiming priority to US provisional application 62/620,185 filed on January 22, 2018, and thus Chatterjee ‘365 was effectively filed before the claimed invention; further, the US provisional application 62/620,185 fully supports all citations made in the rejection from the Chatterjee ‘365 reference), in view of Gotoh ‘115 (US 2021/0068115, “Gotoh ‘115”).
Regarding claims 1, 7, and 13, Chatterjee ‘365 discloses a communications apparatus (FIG. 1; item 101a) comprising:
an obtaining module (FIG. 4, para 121 and 132; item 415) configured to obtain format information (para 33-34 and 40-41; UE receives a configured DCI via a PDCCH, of a format for configuring PDSCH – a downlink channel; furthermore, UE receives a configured DCI via the PDCCH, of a format for configuring PUSCH – an uplink channel); and
an aggregation time unit determining module (FIG. 4, para 121 and 123; item 405), configured to 
determine, based on a transmission direction that is of the sub-time unit and that is indicated by the format information, whether the time unit is an aggregation time unit (para 16, 33-34, and 40-41; PDSCH slots may be aggregated; PUSCH slots may be aggregated; the DCI format for configuring the PDSCH provides a row index to an allocation table, where the indexed row defines a start and length indicator (SLIV) for PDSCH; the DCI format for configuring the PUSCH provides a row index to an allocation table, where the indexed row defines a SLIV for PUSCH; the PDSCH SLIV indicates the starting PDSCH symbol relative to the start of a PDSCH slot and the number of consecutive PDSCH symbols counting from the starting PDSCH symbol; the PUSCH SLIV indicates the starting PUSCH symbol relative to the start of a PUSCH slot and the number of consecutive PUSCH symbols counting from the starting PUSCH symbol; thus, based on a received transmission-direction-specific DCI format, and depending on whether the transmission-direction-specific SLIV indicates consecutive symbols spanning multiple slots, the UE determines whether the overall transmission time period consists of aggregated slots, for the specific transmission direction). 
Although Chatterjee ‘365 discloses configured to obtain format information; and configured to determine, based on a transmission direction that is of the sub-time unit and that is indicated by the format information, whether the time unit is an aggregation time unit, Chatterjee ‘365 does not specifically disclose configured to obtain first indication information; and configured to determine, based on a transmission direction that is of a sub-time unit in a time unit and that is indicated by the first indication information, whether the time unit is an aggregation time unit.
Gotoh ‘115 teaches configured to obtain first indication information (para 127-128, and 188-189; UE receives a DCI with a DL-specific DCI format for providing a DL resource grant; further, the UE receives a DCI with an UL-specific DCI format for providing an UL resource grant); and 
configured to determine, based on a transmission direction that is of a sub-time unit in a time unit and that is indicated by the first indication information, whether the time unit is an aggregation time unit (FIG. 2, para 58, 83, 127-128, and 188-189; signal’s resource elements are aggregated based on an aggregation level; the DCI format for the DL grant includes a DL SLIV; the DL SLIV information indicates the position of the starting DL symbol and the number of continuous DL symbols, where the number of symbols is less than 14, and a slot consists of 14 symbols; likewise, the DCI format for the UL grant includes an UL SLIV, where the UL SLIV information indicates the position of the starting UL symbol and the number of continuous UL symbols, where the number of symbols is less than 14; thus, based on the received transmission-direction-specific DCI information, and depending on whether the transmission-direction-specific SLIV information indicates consecutive symbols spanning multiple slots, the UE determines whether the overall transmission time period consists of aggregated slots, for the specific transmission direction).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Chatterjee ‘365’s communication apparatus that obtains indication information for determining whether a time unit is an aggregation time unit, to include Gotoh ‘115’s UE that receives a DCI with a DL-specific DCI format for providing a DL resource grant and a DCI with an UL-specific DCI format for providing an UL resource grant. The motivation for doing so would have been to ensure high reliability of DL grant and UL grant control information (Gotoh ‘115, para 10-11).
Regarding claims 6 and 12, Chatterjee ‘365 in combination with Gotoh ‘115 discloses all the limitations with respect to claims 1 and 7, respectively, as outlined above.
Further, Chatterjee ‘365 discloses wherein the obtaining module is further configured to 
obtain second indication information, wherein the second indication information indicates an aggregation quantity (para 66-65 and 234; an aggregation factor is configured by radio resource control (RRC) signaling, where the aggregation factor indicates the number of consecutive slots in which data is repeated); and
the aggregation time unit determining module is further configured to determine a quantity of aggregation time units based on the aggregation quantity (para 66-65; the aggregation factor is configured by RRC signaling, where the aggregation factor indicates the number of consecutive slots in which data is repeated).
Allowable Subject Matter
8.	Claims 2-5, 8-11, and 14-17 are objected to as being dependent upon rejected base claims, but would be allowable if amended to overcome the above claim objections related to informalities, and rewritten in independent form including all of the limitations of the base claims and any intervening claims. 

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee U.S. Pub. No. US 2018/0279304  – Slot format indicator and slot aggregation level indication 
Kim U.S. Pub. No. US 2018/0309513 – Flexible slot format indicator
Kim U.S. Pub. No. US 2018/0367289 – Semi-static and dynamic TDD configuration for 5G-NR
Hwang U.S. Pub. No. US 2020/0120642 – Resource allocation in wireless communication system
Li U.S. Pub. No. US 2020/0177341 – Data transmission method
Internet Communication
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, https://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only. (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEVENA SANDHU whose telephone number is (571) 272-0679.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST, Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NEVENA ZECEVIC SANDHU/Examiner, Art Unit 2474   
/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474